 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDPepsi-Cola Bottling Company of Merced-Modesto,Pepsi-ColaDistributing Company of Merced-Modesto and Ronald P.Jones,Petitioner,and Arthur David Courtroul,Petitioner,andTeam-sters Local No. 386, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CasesNos. 20-RD-400 and 20-RD-401.August 13,1965DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held before Hear-ing OfficerWilliam E. Engler. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Thereafter, the Employers, the Petitioners, and the Unionfiled briefs with the National Labor Relations Board.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case,' the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioners assert that Teamsters Local No. 286, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, the currently recognized bargaining represent-ative of the employees involved herein, is no longer their represent-ative as defined in Section 9(a) of the Act.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.Pepsi-Cola Bottling Company of Merced-Modesto, herein calledMerced, and Pepsi-Cola Distributing Company of Merced-Modesto,herein called Modesto, are California corporations engaged in thebusiness of manufacturing, bottling, and the wholesale distributionof beverage products.Both corporations have common officers,directors, and stockholders.Modesto is managed by Edgar Cadmus, the vice president of bothcorporations.His office is located at Modesto.The corporation hasa franchise from Pepsi Cola covering Tuolume and Stanislaus'Subsequent to the hearing herein the Employers offered in evidence a document pur-porting to be two pages of transcript of the arbitration proceedings notedinfra.TheEmployers had access to this document at the time of the hearing but apparently chosenot to offer it at that time. The Employers have not shown good cause why it shouldnow be accepted.We, therefore,reject the documents.This ruling is without prejudiceto the Employers'right to offer the document in evidence at any future hearing in thiscase which might be necessary in view of our disposition of the petitions herein.154 NLRB No. 33. PEPSI-COLA BOTTLING COMPANY, ETC.491,Counties.It bottles the product and distributes it to retail outletswithin these counties.Modesto purchases its own merchandise andmaintains its own separate purchase orders. Its employees live,either inModesto or in its suburbs.Merced is approximately 38 miles from Modesto. It is managedby James Hunter, the assistant secretary-treasurer for both corpora-tions, who is also the sales manager at Merced.Merced has a fran-chise from Pepsi-Cola covering Merced and Mariposa Counties.Merced does not bottle the product, but obtains its supply from theModesto operation.Merced also purchases its own merchandise andmaintains its own purchase orders. Its employees live in Merced.Each plant manager has managerial authority in his own plant.The employees at the two plants have separate supervision.Thereisno interchange of employees between the two operations.Ac--counting for payroll purposes for both operations is performed atthe Merced operation; however, the accounting costs are prorated toeach company.Overall industrial relations policy is set by therespective plant managers and by the president of the corporationand a representative of the California Association of Employers.In 1960 Modesto was a member of the Stanislaus Soft Drink Asso-ciation.As a member of the Association it entered into a contractwith the Union for the period May 1, 1960, to May 1, 1962. At thattime a single contract was signed by a representative of the Associa-tion and by all parties to the agreement.During the term of thatcontract the Association went out of existence.In 1962 the manager of Modesto, along with representatives ofseveral other Modesto bottling companies, drew up proposed changesto the then existing contract.At the negotiations of the contractthe Modesto manager informed the Union that he could not speak forthe Merced operation.An agreement was reached between the Unionand Modesto, and a separate 3-year contract was signed by the man-ager of Modesto on June 1, 1962. There is no evidence concerningthe contracts, if any, signed by other area bottling companies, orwhether the parties involved considered themselves bound by thegroup bargaining result or individually retained the right to acceptor reject any contract reached.At a subsequent date, after separate negotiations, the president ofboth Pepsi-Cola corporations executed a 3-year contract with theUnion covering the Merced operation.The contract was in somerespects similar to that covering Modesto, except that wage scalesdiffered and one job classification was deleted in the Merced contract.Early in 1963 Modesto joined the California Association of Em-ployers, herein called CAE.Approximately 6 months later Merced 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso became a member of the organization. CAE has separateauthorizations from the Merced and the Modesto operations to rep-resent them individually in collective bargaining.In January 1965 the Union notified all parties who had taken partin previous negotiations that discussion would be opened in Feb-ruary concerning the renegotiation of the contracts due to expireMay 2, 1965. In January, Merced and Modesto sent separate lettersto the Union suggesting that meetings be set up in each of the citiesto negotiate separate contracts with each Pepsi-Cola operation.On February 10, 1965, the Union met with Sommerfield, a repre-sentative from CAE. Sommerfield was there on behalf of severalbottling companies in Modesto, but he stated that he was not repre-senting either of the Pepsi-Cola operations at that time.On Febru-ary 11, Sommerfield again met with the Union and was accompaniedby the manager of Modesto. At this meeting only the Modesto con-tract was discussed.Subsequent to February 11, Sommerfield andthe Merced manager met with the Union to discuss the Merced con-tract.No agreements were reached as a result of these negotiations.The Union contends that the Employers have a history of nego-tiating on a multiemployer basis for both Modesto and Merced andthat they are continuing to negotiate on that basis. It makes analternative contention that the separate contracts entered into by eachof the plants are in effect one contract covering the combined opera-tions and that both operations constitute the appropriate unit.TheUnion argues, therefore, that in either event, the petitions filed forthe separate units are inappropriate.We find no merit in eithercontention.Under established Board rules a multiemployer unit exists :...only where the evidence establishes that the several em-ployers expressly conferred upon their joint bargaining agentthe power to bind them by its negotiations or that the employershave by an established course of conduct unequivocally mani-fested a desire to be bound in future collective bargaining bythe group rather than individual action 2A review of the facts clearly shows that neither Merced norModesto is part of a multiemployer group, nor have they partici-pated in joint negotiations together. In 1960 -Modesto was a mem-ber of a multiemployer association, the Stanislaus Soft DrinkAssociation, and signed a contract with the Union along with otheremployers who were members of that Association. By 1962 the Asso-ciation had ceased to exist. In 1962 Modesto bargained with theUnion along with a group of other employers.However, contrary2 Bennett Stone Company,139 NLRB 1422, 1424. PEPSI-COLA BOTTLING COMPANY, ETC.493to its action in 1960, it signed a separate contract.The Merced con-tractwas the result of separate negotiations and an agreementreached several days after the contract between Modesto and theUnion was reached.Although the record does not clearly establish whether Modestohad agreed to be bound by group bargaining or retained the rightto reject any agreement reached in the 1962 negotiations, in 1965both Modesto and Merced made timely notification to the Unionthat they wanted to negotiate their respective contracts on an in-dividual basis.The Union clearly recognized this break from anypossible past multiemployer association when it met with a repre-sentative ofModesto on the day following the group bargainingsession in February, and met with the Merced representative some-time thereafter.Assuming,arguendo,that either Modesto or Mercedwere members of a multiemployer association prior to 1965, theirtimely requests for separate bargaining and the Union's compliancewith these requests clearly establish that neither operation was amember of any multiemployer bargaining unit at the time thepresent petitions were filed.As to any claim that Merced and Modesto are a combined opera-tion, the record shows that both operations have bargained inde-pendently of each other.They are separated by approximately 38miles, function under separate management, supervision, and control,and maintain different wage scales and job classifications.Further-more, there is no interchange of employees, and their immediatelabor relations policies are set by each plant manager in conjunctionwith a representative of the CAE, and, on occasion, by the presidentof both corporations.We conclude that neither Merced nor Modesto is part of anymultiemployer unit, and that each constitutes a separate appropriateunit.At the hearing, the parties were agreed that the job classificationof sales supervisor was properly included in the unit, but disagreedas to whether Harold Ricker was in that category or was a super-visor excludable from the Modesto unit as contended by the Union.The contract establishes a job classification of route salesman, andan additional clause states that sales supervisors shall be paid 10percent above the highest classification supervised.Ricker is paid10 percent more than the highest paid route salesman.His dutiesare primarily checking distribution routes to observe the manner inwhich the product is being merchandised; i.e., checking advertisingand whether the outlet is getting proper service from the routedrivers.He cannot hire, fire, discipline, promote, or effectively rec-ommend such action. If he discovers any faults in the manner in 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich a route is being serviced he reports them to the plant managerwho then makes an independent investigation of the matter andtakes the appropriate action.Although Ricker's compensation is similar to that of a sales super-visor, we find it unnecessary to decide whether he is a route salesmanor a sales supervisor, as it is apparent from the previously enumeratedduties and responsibilities that he is not a supervisor within themeaning of Section 2 (11) of the Act. Accordingly, we shall includehim in the unit of Modesto's employees.The Union contends that Modesto converted five unit employeesinto independent subcontractors in violation of section 10 of theModesto-Local 386 contract.At the time of the hearing herein theissue was before an arbitrator; however, more hearings were to bescheduled and the arbitrator's award had not issued.The arbitra-tor's award, when and if one is made, will presumably determinewhether these five individuals are to be returned to employee status,which would make them eligible to vote as members of the unit.The Union contends that if the Board does not dismiss the peti-tions as it requests, the Board should defer any action until thearbitrator issues his award.The Employers and Petitioner Cour-troul argue that there is no reason to delay the direction of an elec-tion pursuant to the petition.They argue that although the Boardmight show deference to an arbitration award under proper circum-stances, in the instant case the arbitration proceedings are still inprogress and no award has been issued.At most, the award willaffect the eligibility of five individuals who are presently independ-ent contractors.Both Employers and Petitioner Courtroul suggestthe possibility of directing an election with the individuals in ques-tion casting challenged ballots.Section 10(a) of the Act specifies that the Board is not precludedfrom adjudicating unfair labor practices even though they mighthave been the subject of an arbitration proceeding and award.However, the Board has found that under certain circumstances itwill effectuate the policies of the Act to defer to such an award. InSpielbergManufacturing Company3the Board set forth certainstandards it would consider in determining whether it should honoran arbitration award.Relying onSpielbergandInternationalHarvester Company (IndianapolisWorks),4the Board stated inRaley's Inc. cl/b/a Raley's Supermarkets5 that it would honor an arbi-trator's award in a representation case if it would effectuate the objec-8112 NLRB 1080.138 NLRB 923.143 NLRB 256. PEPSI-COLA BOTTLING COMPANY, ETC.495tives of the Act. InPacific Tile and Porcelain Company 6the Board,in considering the validity of ballots cast in an election, held that itwould defer its ruling on the challenges to the voting eligibility oftwo individuals whose terminations were the subject of pending griev-ances because their status on the eligibility and election dates dependedon the outcome of the grievances.In the present case, the subject matter of the pending arbitrationisnot relevant to the primary issue before the Board which iswhether the elections petitioned for should be directed. It raises anissue of eligibility as to certain individuals, but the resolution ofthat question in no way reaches the primary issue before us.TheBoard has long followed the procedure of permitting employees tovote by challenged ballot where their eligibility could not be deter-mined on the existing record.Therefore, the five independent con-tractors shall be permitted to vote in the election, directed herein,and their ballots shall be challenged by the Board agent. If thevotes of these individuals are found to be determinative upon tally-ing the unchallenged ballots, the Regional Director, at that time, shallmake a further investigation and report as to the above eligibilitymatters.We find that the employees of Modesto and the employees ofMerced each constitute separate appropriate units.We further findthat it would not be in furtherance of the objectives of the Act northe interests of the employees involved herein to delay the electionsuntil an award is made in the pending arbitration.Accordingly, wefind that the following employees of the Employers constitute unitsappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:(1)All employees of the Employer at Merced, California, includ-ing route salesmen, sales supervisors, vending machine servicemen,warehousemen and loaders, and regular part-time employees, butexcluding office employees, professional employees, guards, and super-visors as defined in the Act.(2)All employees of the Employer at Modesto, California, in-cluding route salesmen, sales supervisors, vending machine service-men, warehousemen and loaders, warehouse delivery drivers, andregular part-time employees, but excluding office employees, profes-sional employees, guards, and supervisors as defined in the Act.'[Text of Direction of Elections omitted from publication.]9 137 NLRB 1358.aAs notedsupra,the five individuals whose status as independent contractors is thesubject of the pending arbitration proceeding will be permitted to vote challenged ballots.